UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) x Quarterly Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2010 o Transition Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to VIRTUAL MEDICAL CENTRE, INC. (Exact name of registrant as specified in its charter) Nevada 000-52090 98-0459440 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) L1, 414 Scarborough Beach Road, Osborne Park, WA, Australia 6017 (Address of principal executive offices) +61-8-938-80344 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YESx NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESx NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):YESo NO x As of November 12, 2010, the number of shares of the registrant’s common stock, par value $0.001 per share, outstanding was 84,253,764. VIRTUAL MEDICAL CENTRE, INC. Form 10-Q For the Quarterly Period Ended September 30, 2010 Table of Contents Page PART I Financial Information Item 1. Financial Statements 1 Consolidated Balance Sheets 1 Consolidated Statements of Operations and Comprehensive Loss 2 Consolidated Statements of Stockholder’s Equity 3 Consolidated Statements of Cash Flows 4 Notes to ConsolidatedFinancial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II Other Information Item 1. Legal Proceedings 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Reserved 15 Item 5. Other Information 15 Item 6. Exhibits 15 Table of Contents PART I Item 1 - Financial Statements VIRTUAL MEDICAL CENTRE, INC. Consolidated Balance Sheets ASSETS September 30, (unaudited) June 30, CURRENT ASSETS Cash $ $ Prepaid expenses Accounts receivable, net Current tax asset Total Current Assets PROPERTY, PLANT AND EQUIPMENT, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Notes payable-related parties Convertible notes payable, net Lines of credit payable Capital leases payable Employee benefits payable Deferred income Total Current Liabilities LONG TERM LIABILITIES Capital leases payable Employee benefits payable Total Long Term Liabilities TOTAL LIABILIITES STOCKHOLDERS' EQUITY (DEFICIT) Common stock, $0.001 par value, 200,000,000 shares authorized, 84,253,764 shares issued and outstanding Additional paid-in capital Other comprehensive income ) Accumulated deficit ) ) Total Stockholders' Equity (Deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 Table of Contents VIRTUAL MEDICAL CENTRE, INC. Consolidated Statements of Operations (unaudited) For the Three Months Ended September 30, REVENUES $ $ OPERATING EXPENSES Depreciation expense Employment expenses Professional fees Marketing expenses General and administrative expenses Total Operating Expenses LOSS FROM OPERATIONS ) ) OTHER INCOME AND EXPENSE Interest income - Research and development income - ) Interest expense ) ) Total Other Expenses ) ) NET LOSS BEFORE INCOME TAXES ) ) Income tax benefit - - NET LOSS $ ) $ ) FOREIGN CURRENCY TRANSLATION GAIN (LOSS) ) ) TOTAL COMPREHENSIVE INCOME $ ) $ ) BASIC AND DILUTED LOSS PER COMMON SHARE $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING The accompanying notes are an integral part of these consolidated financial statements. 2 Table of Contents VIRTUAL MEDICAL CENTRE, INC. Consolidated Statements of Stockholders' Equity (Deficit) (unaudited) Total Additional Other Stockholders' Common Stock Paid-in Comprehensive Accumulated Equity Shares Amount Capital Income Deficit (Deficit) Balance, June 30, 2009 $ $
